Per Curiam.
— This land was devised to the testator’s son for life, with remainder to such child or children, born in lawful wedlock, as he should leave at his death. The son died, leaving one child then born, and the plaintiff is his posthumous child. Is she entitled to take under the terms of the will ? We have no kind of doubt that she is; and the authorities referred to by the defendant in error are abundant proof of this conclusion, without noticing another line of argument that might be equally decisive.
Judgment affirmed.